In an action upon insurance policies issued by the defendant insurance companies, to recover for injury to property allegedly caused by windstorm, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered December 28, 1961 after trial on a jury’s verdict in favor of said defendants. With respect to the defendant Weisman the action had been discontinued by a pretrial stipulation. Judgment affirmed, with costs. On the record presented, we find no error in the court’s charge. Nor do we find such prejudicial conduct on the part of defendants’ trial counsel as to require a new trial in the interests of justice. Ughetta, Acting P. J., Kleinfeld, Chidst, Brennan and Hopkins, JJ., concur.